Banke, Judge.
The problem presented by this appeal is identical to the one considered by this court recently in the case of Hilton Hotels Corp. v. Withrow Travel &c., Inc., 150 Ga. App. 435. The trial court granted summary judgment to the appellee because the appellant’s responses to certain requests for admissions were unsworn. Held:
The trial court’s order, rendered some months before our decision in the Hilton Hotels case, supra, relied on Burge v. High, 147 Ga. App. 267 (248 SE2d 546) (1978). However, Hilton Hotels reversed Burge and held, in accordance with Code Ann. § 81A-136 (Ga. L. 1966, pp. 609, 648, as amended through Ga. L. 1972, pp. 510, 528), that responses to requests for admission need not be under oath. The responses in this case were thus properly made. *154Since they present material issues of fact for resolution at the trial level, the grant of summary judgment was in error.
Argued July 11, 1979
Decided September 4, 1979.
R. Joseph Costanzo, Jr., for appellant.
Oscar N. Persons, Jay D. Bennett, for appellee.

Judgment reversed.


McMurray, P.J., and Underwood, J., concur.